ON MOTION FOR REHEARING.
Jenkins, Justice.
The sole ground of the motion for rehearing *149is that the defendant corporation, in addition to denying liability upon the notes sued on, pleaded that a deed given to secure such notes was null and void, and prayed that it be canceled as a cloud on title, and that its record in the clerk’s office be canceled. See statement of pleadings on the first review of this case, 178 Ga. 818. Therefore the movants contend that since this pleading and prayer converted the suit into one of equitable nature, giving jurisdiction of the writs of error to this court instead of the Court of Appeals, it was harmful error to movants, defendants in the court below, not to have charged the jury as to this prayer. Since the defendants would not have been entitled to this affirmative relief unless the jury found in their favor upon the defensive grounds on which the prayer was based, and since the jury found against the defendants upon those grounds in returning a verdict for the plaintiff, the failure to charge as to the affirmative prayer necessarily was harmless to the defendants. See Lewis Mfg. Co. v. Davis, 147 Ga. 203 (4) (93 S. E. 206); A., B. & A. Ry. Co. v. Sumner, 134 Ga. 673 (4) (68 S. E. 593), and cit.; Trammell v. Atlanta Coach Co., 51 Ga. App. 705, 707 (181 S. E. 315). Rehearing denied.